PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,012,390
Issue Date: April 21, 2015
Application No. 12/310,048
Filing or 371(c) Date: 10 Dec 2009
Attorney Docket No. RDT-545/US01 29168/80
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 11, 2021 and supplemented on September 23, 2021 under 37 CFR 3.81(b)1 to correct the name of the assignee on the front page of the above-identified patent by way of a Certificate of Correction.

The request is GRANTED.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3210.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (703) 756-1814.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.


/Irvin Dingle/
Irvin Dingle     
Lead Paralegal Specialist     
Office of Petitions




    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.